DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 3/21/22.  Claims 1-20 canceled. Claims 34 and  39 amended. Claims 21-40 are pending and an action on the merits is as follows.

Terminal Disclaimer
The terminal disclaimer filed on 3/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10, 963, 874 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The applicant name on the TD form doesn't match with what's listed on ADS and POA. No additional fee is required with resubmission.

The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):

For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.

A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 963, 874. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obviously found and implied in the instant application.
Claim 21 of the pending application recites the following :  
a server comprising: at least one storage device comprising instructions; and a processor configured to execute the instructions to perform operations comprising: 
transmitting a signal to a user device via a communication network, the signal configured to cause the user device to display a plurality of electronic coupons; receiving, from the user device via the communication network, information indicating an electronic coupon selected by a user; 
loading, in a first data structure associated with the user device, a coupon identifier, a dollar amount, and an expiration date associated with the selected electronic coupon; receiving, from a terminal device via the communication network, a coupon redemption authorization request, the request comprising identification information of the user device, transaction data regarding a purchase, and an item identifier representing a purchased item; comparing the item identifier and a dollar amount of the purchased item to coupon information stored in the first data structure; and -3-Continuation of Application No.: 16/837,558 Page 4 of 10 in response to comparing the item identifier and the dollar amount of the purchased item to the coupon information stored in the first data structure, sending, via the communication network, an approval signal to the terminal device.
	Whereas claim 1 of US Patent No. 10, 963, 874 the Applicant claims, 
 A server comprising: at least one storage device comprising instructions; and a processor configured to execute the instructions to perform operations comprising: receiving, from a user device via a communication network, information indicating an electronic coupon selected by a user; loading, in a first data structure associated with the user device, a coupon identifier, a dollar amount, and an expiration date associated with the selected electronic coupon; in response to receiving the information indicating the selected electronic coupon, transmitting, via the communication network, identification information of the first data structure to the user device; receiving, from a terminal device via the communication network, a coupon redemption authorization request, the request comprising the identification information of the first data structure, transaction data regarding a purchase, and an item identifier representing a purchased item; comparing the item identifier and a dollar amount of the purchased item to coupon information stored in the first data structure; and in response to comparing the item identifier and the dollar amount of the purchased item to the coupon information stored in the first data structure, sending in real-time, via the communication network, an approval signal to the terminal device.
The instant claims obviously encompass the claimed invention of US Patent No. 10, 963, 874 and differ only be terminology which is well within the level of one of ordinary skill in the art.  Readings claims 21-40 of the application in light of the specification, the Examiner finds that claims 21-40 merely recites an obvious variant of the invention already allowed in claims 1-20 of US Patent No. 10, 963, 874.
The correspondence of claim is as follows:
Claim 21 of the instant application corresponds to claim 1 of US Patent No. 10, 963, 874.
Claim 22 of the instant application corresponds to claims 5 and 6 of US Patent No. 10, 963, 874.
Claim 23 of the instant application corresponds to claim 8 and 18 of US Patent No. 10, 963, 874.
Claim 24 of the instant application corresponds to claim 9 of US Patent No. 10, 963, 874.
Claim 25 of the instant application corresponds to claim 1 of US Patent No. 10, 963, 874.
Claim 26 of the instant application corresponds to claim 2 of US Patent No. 10, 963, 874.
Claim 27 of the instant application corresponds to claim 3 of US Patent No. 10, 963, 874.
Claim 28 of the instant application corresponds to claim 4 of US Patent No. 10, 963, 874.
Claim 29 of the instant application corresponds to claim 10 of US Patent No. 10, 963, 874.
Claim 30 of the instant application corresponds to claim 11 of US Patent No. 10, 963, 874.
Claim 31 of the instant application corresponds to claim 12 of US Patent No. 10, 963, 874.
Claim 32 of the instant application corresponds to claim 13 of US Patent No. 10, 963, 874.
Claim 33 of the instant application corresponds to claim 14 of US Patent No. 10, 963, 874.
Claim 34 of the instant application corresponds to claim 15 of US Patent No. 10, 963, 874.
Claim 35 of the instant application corresponds to claim 16 of US Patent No. 10, 963, 874.
Claim 36 of the instant application corresponds to claim 7 and 17 of US Patent No. 10, 963, 874.
Claim 37 of the instant application corresponds to claim 8 and 18 of US Patent No. 10, 963, 874.
Claim 38 of the instant application corresponds to claim 19 of US Patent No. 10, 963, 874.
Claim 39 of the instant application corresponds to claim 16 of US Patent No. 10, 963, 874.
Claim 40 of the instant application corresponds to claim 20 of US Patent No. 10, 963, 874.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. The terminal disclaimer filed on 3/21/22 was NOT accepted. Therefore, this action is made final.

Conclusion
The following reference is cited because it is pertinent to applicant disclosure but not relied upon: Christensen et al. discloses a method and apparatus for distributing, generating, and redeeming discount coupons, rebate or gift certificates or the like tracks each coupon using a consumer ID number printed on the coupon

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887